Citation Nr: 1031200	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

5.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1970 to July 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issues of entitlement to service connection for bilateral 
hearing loss disability, tinnitus, bilateral carpal tunnel 
syndrome, and PTSD are addressed in the REMAND following the 
order section of this decision.


FINDING OF FACT

Flat feet have not been shown during the pendency of the claim.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record here reflects that prior to the initial adjudication 
of the claim, the Veteran was mailed a letter in September 2006 
advising him of what the evidence must show and of the respective 
duties of VA and the claimant in obtaining evidence.  The 
September 2006 letter also provided the Veteran with appropriate 
notice with respect to the disability-rating and effective-date 
elements of his claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records are on 
file.  VA Medical Center treatment records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim of entitlement to service 
connection for flat feet. Additionally, no VA medical opinion has 
been obtained in response to this claim. VA is obliged to provide 
a VA examination or obtain a medical opinion when: (1) there is 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there is 
evidence establishing that the Veteran suffered an event, injury 
or disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) the evidence indicates 
that the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision. See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran has flat feet. Therefore, the Board 
finds that the medical evidence currently of record is sufficient 
to decide the claim and thus, no VA examination or medical 
opinion is warranted.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.

Legal Criteria 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 



Analysis

A review of the Veteran's STRs shows a normal enlistment 
examination in September 1970, with no notation of flat feet.  
Additionally, although the Veteran subjectively reported "foot 
trouble," his feet were found to be clinically normal upon 
physical examination at that time.  There are no complaints of or 
treatment for foot problems while the Veteran was on active 
service.  At the time of his separation examination in May 1973, 
the Veteran again noted foot trouble in a report of medical 
history but the clinical examination was normal.  

The Veteran has reported that he began to experience foot pain 
while marching in the service and that he has been diagnosed with 
flat feet since his separation from active service.  The Veteran 
has asserted his belief that his flat feet occurred during active 
service.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in order for a disability to be service connected, 
it must be present at the time a claim for VA disability 
compensation is filed or during the pendency of the claim.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the Veteran's post-service medical records are 
negative for a diagnosis or manifestations of flat feet, nor is 
there any showing of treatment for a foot disability.  Thus, 
there is no basis for an award of the benefit sought on appeal.  
Indeed, in the absence of evidence of a current disability, the 
claim must fail. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In reaching the above conclusion, the Board acknowledges Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.   Here, however, none 
of the criteria set forth in Jandreau have been satisfied.

Accordingly, as there is no evidence that the Veteran currently 
has flat feet, service connection is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for flat feet is denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims of may be decided.  

With regard to the Veteran's claims of entitlement to service 
connection for bilateral hearing loss disability and tinnitus, he 
has reported that while participating in training exercises 
during active service, he was subjected to the blast of a grenade 
simulator right next to his head.  He reported that this was very 
loud and caused him to experience both bilateral hearing loss 
disability and tinnitus.

The Veteran is competent to report when he first experienced 
symptoms of hearing loss and tinnitus and that they have 
continued since service.   See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the 
Board finds the Veteran to be credible.

In September 2009, the Veteran was afforded a VA audiological 
evaluation.  At that time, he reported being exposed to hazardous 
noise while in active service during artillery training 
exercises, to include the grenade simulator blast.  He also 
reported that his only post-military noise exposure consisted of 
working in management at a manufacturing company and recreational 
wood-working tools.

The examiner diagnosed the Veteran with bilateral, mild to 
moderate sensorineural hearing loss and bilateral tinnitus.  The 
VA examiner was also asked to provide an opinion regarding the 
etiology of the Veteran's bilateral hearing loss disability and 
tinnitus.  The examiner opined that the Veteran's bilateral 
hearing loss disability and tinnitus were not caused by or the 
result of the Veteran's military service.  In support of the 
opinion, the examiner reported that the Veteran's hearing 
sensitivity was within normal limits at the time of his 
separation and that the Veteran signed a statement at the time of 
his separation reporting that his health had not significantly 
changed since the time of his last physical in the military.  In 
support of the opinion that tinnitus was not related to the 
Veteran's active service, the examiner reported that there were 
no complaints of tinnitus while the Veteran was in active 
service.  Additionally, the VA examiner reported that the Veteran 
did not work in a noisy environment as he was a clerk during 
active service.  

The Board finds that this opinion is inadequate upon which to 
base a denial of entitlement to service connection.  In this 
regard, the Board notes that the VA examiner did not account for 
the Veteran's lay statements as to when his symptoms first began 
and that they have continued since service.  Additionally, the 
examiner, in part, based the negative opinion upon the lack of 
treatment in service.  The Board notes that the Court has 
determined that it is symptoms, not treatment, which are the 
essence of any evidence of continuity of symptomatology.  Savage 
v. Grober, 10 Vet. App. 488, 496 (1997); citing Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  Therefore, the absence of 
treatment cannot be used to adequately support a negative nexus 
opinion when there is credible lay testimony of continuity of 
symtomatology, as there is in this case. 

When VA provides an examination, that examination must be 
adequate for adjudication purposes.  As the Board has found the 
VA medical opinion not probative, this examination is not 
considered to be adequate for rating purposes.  Therefore, the 
Board finds that the Veteran should be afforded a new VA 
examination to accurately determine the nature and etiology of 
any currently present bilateral hearing loss disability and 
tinnitus.

With regard to the Veteran's claim of entitlement to bilateral 
carpal tunnel syndrome, the Veteran has reported that he believed 
his carpal tunnel syndrome to be a result of his typing duties 
while serving as a clerk while on active duty.  

In November 2009, the Veteran was afforded a VA neurological 
evaluation.  At that time, the Veteran reported experiencing 
episodes of numbness and tingling in both his wrists.  He 
reported that he had the first episode in his left wrist during 
active service.  He also reported a 30-year history of 
participating in weight lifting.  The examiner diagnosed 
bilateral carpal tunnel syndrome.  The examiner opined that it 
was not as likely as not that the Veteran's carpal tunnel 
syndrome was due to any condition present in active service.  
However, no rationale was provided for that opinion.

A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

As the opinion has no supporting rationale, the Board finds that 
the November 2009 VA examination is inadequate for adjudication 
purposes.  As noted above, once VA provides a Veteran with an 
examination, it must be adequate for adjudication purposes.  
Therefore, the Veteran should be afforded a new VA examination to 
accurately determine the nature and etiology of the Veteran's 
bilateral carpal tunnel syndrome.

Additionally, it is observed that a May 2010 rating decision 
denied service connection for PTSD.  The Veteran submitted a 
statement to the Board, in July 2010, which is construed as a 
notice of disagreement with the May 2010 determination.  See 
38 C.F.R. § 20.201 (2009).  The evidence of record does not 
reflect that a statement of the case has been issued pursuant to 
38 C.F.R. § 19.26 in response to the July 2010 notice of 
disagreement with the RO's decision to deny service connection 
for PTSD.

In the past, the Board has referred such matters back to the RO 
for appropriate action.  However, the Court has indicated that 
the proper action is to REMAND the issue to the RO for 
appropriate action. See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999).

Finally, any outstanding treatment records should be obtained 
before a decision is rendered on the remaining issues.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center and private treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

2.  Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral hearing loss disability 
and tinnitus.  The claims file must be 
made available to and reviewed by the 
examiner.  Any indicated studies should be 
performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present bilateral hearing loss 
disability and tinnitus as to whether 
there is a 50 percent or better 
probability that the disability is related 
to the Veteran's active service, taking 
into account the Veteran's statements as 
to his history of symptomatology.

The opinion should be provided even if the 
current examination does not establish the 
presence of hearing loss disability for VA 
compensation purposes.

The supporting rationale for all opinions 
expressed must be provided.

3.  Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present bilateral carpal tunnel syndrome.  
The claims file must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to any 
currently present carpal tunnel syndrome 
as to whether there is a 50 percent or 
better probability that the disability is 
related to the Veteran's active service.

The supporting rationale for all opinions 
expressed must be provided.

4.  Take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the May 2010 rating decision that denied 
service connection for PTSD. The Veteran 
should be clearly advised of the need to 
file a substantive appeal if he wishes to 
complete an appeal from that 
determination. If an appeal is perfected, 
then the case should be returned to the 
Board for further appellate consideration, 
as appropriate.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's remaining 
perfected claims on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative, and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


